Citation Nr: 1208372	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  04-36 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady



ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to July 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.  The Board remanded the claim in May 2006 for further development.  Thereafter in an October 2007 decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's October 2007 decision to the Court and in an Order dated in February 2009, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  In August 2009, the Board denied the claim.  The Veteran appealed the Board's August 2009 decision to the Court and in an October 2011 Memorandum Decision, reversed the Board's finding that the Veteran did not suffer an in-service event, injury, or disease and vacated the remainder of the decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a psychiatric disability that is related to his military service.

There were in-service reports of complaints of "nerves" and very mild anxiety during the Veteran's service.  The Veteran's January 1971 enlistment examination and report of medical history were absent for complaints, treatment, or diagnoses of any psychiatric disorder.  A July 1973 examination was also negative for any complaints, treatment, or diagnoses of a psychiatric disability.  In a January 1974 treatment entry, the Veteran complained of insomnia and it was noted that he had no apparent mental problems.  In November 1974, the Veteran was seen for complaints of "nerves."  The examiner noted very mild anxiety and insomnia, adding that the Veteran's father in the states (United States) recently had "MI" (myocardial infarction) and the Veteran was concerned over this.  It appears that the examiner dispensed Valium.  There were no further complaints noted during service.  The Veteran's February 1976 separation examination and report of medical history were absent for complaints, treatment, or diagnoses of any psychiatric disorder.  In addition, at the time of separation, the Veteran denied a family history of psychosis and all other significant medical history.  He marked "no" when asked if he had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  

The post-service medical evidence of record dates from 1993 to 2006.  The Board observes that the Veteran never mentioned any psychiatric symptomatology pertaining to his military service in his post-service records.  Instead, it appears that he had psychiatric problems due to his father's treatment of him at a young age and situational factors during his life.  In a December 1994 private treatment record from S.A.H., when asked about his medical and psychiatric history, the Veteran reported counseling at C.C.C. in 1980 for a month and a half.  It was also noted that he saw a doctor two years earlier who prescribed Xanax that was later discontinued by another doctor.  In another record from S.A.H., the Veteran reported seeing a counselor or psychiatrist at C.C.C. in 1981 and was "diagnosed as anxiety neurotic."  

In an initial interview form at S.A.H. dated in December 1994, the Veteran's presenting problem/chief complaints were that his life has been a total failure, he would change everything if he could, he gets depressed and despairing when thinking about it, he had always been afraid all of his life, he doesn't feel he can deal with people on an intellectual level, he panics and can't concentrate, he shakes, his voice quavers, and he feels weak.  The Veteran reported this problem since he was six years old but more intensely in the last four or five years.  He stated that his father was gone a lot and was an alcoholic.  The Veteran feared his father who was physically and verbally abusive and threatened to kill the family.  In another December 1994 record, the Veteran reported that he had been depressed for a long time but had been more depressed for the last three years.  The assessment was recurrent major depression.  In February 1995 he was noted to have major depression and panic disorder.  In October 1997, the Veteran reported great anxiety in social situations and over the last two months had terrible depression related to the rejection from a female.  The Veteran stated that he has had tachycardia, tremor, shortness of breath, fear, and nausea dating back to childhood.  The impression was social phobia and major depression.  In November 1997, the Veteran reported that he felt trapped in his current relationship.  He was noted to have panic and phobic avoidance in March 1998.  In August 1998, the Veteran was dealing with the death of his father and had gotten into a bit of a problem at work after a high school girl wrote him a note and he replied.  The impression was social phobia and major depressive disorder.  

In September 2001, the Veteran was admitted to S.A.H. after one of his friends accused him of sexually harassing his wife.  This friend had a bet with other friends that he could get the Veteran fired, which upset the Veteran and caused him to get more anxious and depressed.  The Veteran's department chief told the Veteran that he was going to get him fired.  The Veteran did not know what to do after this and deteriorated until he went to S.A.H.  Additional records indicated that the Veteran had a sexual harassment suit filed against him and that his supervisor may want to fire him.  The woman that the Veteran lived with threw him out of the house they shared after she found out he was getting signature loans.  The Veteran reported a "nervous breakdown."  The Veteran was treated from September 28 to October 2, 2001.  His principal diagnosis was depressive disorder and secondary diagnosis was cocaine abuse unspecified use.  

In a November 2001 VA treatment entry, the Veteran reported that he was told that he had a form of PTSD due to physical abuse of his mom by his dad and verbal threats by his dad.  He also stated that he felt sad and disconnected from others his whole life since age six.  In June 2003, he was having a hard time with his relationship, finances, and some excessive anxiety.  

In a March 2006 PTSD questionnaire, the Veteran identified his alleged stressor as the strain of possibly seeing direct action while serving in Europe during the Middle East Oil Embargo in 1973.   

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Court reversed the Board's earlier finding that the Veteran did not suffer an in-service event, injury, or disease.  The Board previously acknowledged that there was current evidence of a disability.  The Board notes that the Veteran was noted to have very mild anxiety and insomnia during service in November 1974 and reported in 1994 that he sought counseling and was diagnosed as "anxiety neurotic" in 1981, approximately seven years after his in-service finding of mild anxiety.  Since the threshold for an examination as outlined in McLendon is meant to be low, the Board remands for a VA examination.

The Board also observes that the most recent VA records date in 2006.  All relevant VA records dated from 2006 to the present should be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate VA records dated from 2006 to the present with the claims file.

2.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for a psychiatric disability, to include PTSD.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a psychiatric disability, to include PTSD.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current psychiatric disability is causally or etiologically related to his symptomatology in military service (January 1971 to July 1976) as opposed to its being more likely due to some other factor or factors.  

In particular, the examiner should address the in-service findings of insomnia and findings of no apparent mental problems in January 1974; complaints of nerves and notation of very mild anxiety and insomnia after his father had a MI in November 1974; and February 1976 separation examination which found the Veteran psychiatrically normal and the report of medical history wherein the Veteran marked "no" when asked if he had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  The examiner should also observe that the Veteran did not report seeking treatment/counseling until approximately 1980/1981, which is six to seven years after his separation from service.

The examiner should also note that the Veteran reported that his alleged PTSD stressor was the strain of possibly seeing direct action while serving in Europe during the Middle East Oil Embargo in 1973.   


(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


